Citation Nr: 1543412	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  09-34 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a left calcaneal fracture.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

3.  Entitlement to an initial rating in excess of 10 percent for a postoperative scar of the left foot.  

4.  Entitlement to an increased rating in excess of 10 percent for hallux abductovalgus deformity of the left foot, status post bunionectomy.  

5.  Entitlement to an increased rating in excess of 10 percent for the residuals of a ganglion cyst of the right wrist, status post ganglionectomy.  

6.  Entitlement to an increased rating in excess of 10 percent for residuals of a left scaphoid fracture, with ganglion cyst.  

7.  Entitlement to an effective date earlier than September 7, 2005 for an award of service connection for erectile dysfunction.  

8.  Entitlement to an effective date earlier than September 7, 2005, for an award of special monthly compensation (SMC) for loss of use of a creative organ.  

9.  Entitlement to an increased (compensable) rating for hallux abductovalgus deformity of the right foot.

 
REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1982 to June 1994.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in May 2012 so that the Veteran could offer testimony at a hearing before a member of the Board.  In June 2015, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The issues of service connection for the residuals of a left calcaneal fracture, and increased ratings for ganglion cysts of the right and left wrists and right foot hallux abductovalgus deformity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).    VA will notify the appellant if additional action is required on his part.

The August 2007 rating decision that initiated this appeal also included a rating for hallux valgus deformity of the right foot.  While this issue was included on the Statement of the Case furnished in response to the Veteran's Notice of Disagreement, his substantive appeal specifically excluded consideration of the rating of his right foot disability from consideration.  The Board remanded this issue in May 2012.  The matter was addressed by the Veteran during the hearing before the undersigned in June 2015 and he indicated that he wished to pursue this issue on appeal.  Accordingly, the Board has addressed this issue herein.


FINDINGS OF FACT

1.  At the June 2015 videoconference Board hearing before the undersigned, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wished to withdraw his appeal seeking an initial rating in excess of 10 percent for the postoperative residuals of a left foot scar; there are no questions of fact or law remaining before the Board in this matter.  

2.  GERD is shown to be aggravated by NSAID medication utilized to treat the Veteran's service-connected orthopedic disabilities.  

3.  Hallux valgus deformity of the left foot, status post bunionectomy, is currently manifested by symptoms of pain and some limitation of motion and function of the left foot that is productive of no more than moderate disability, without evidence of pes planus, pes cavus, or malunion of the tarsal bones during the pendency of this appeal.  

4.  On September 7, 2005, VA received the Veteran's claim of service connection for erectile dysfunction.  
 
5.  There was no pending claim prior to September 7, 2005, pursuant to which service connection for erectile dysfunction could have been awarded.

6.  The RO assigned SMC for loss of use of a creative organ effective from the date of service connection.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of an initial rating in excess of 10 percent for the postoperative residuals of a left foot scar.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).  

2.  GERD is aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  

3.  The criteria for an increased rating in excess of 10 percent for hallux abductovalgus deformity of the left foot, status post bunionectomy, have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5280 (2015).  

4.  The criteria for an effective date earlier than September 7, 2005, for the award of service connection for erectile dysfunction, are not met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).
 
5.  The criteria for an effective date earlier than September 7, 2005, for the award of service connection for SMC on account of the loss of use of a creative organ, are not met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the issue of an initial rating in excess of 10 percent for the postoperative residuals of a left foot scar, the facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

Regarding the claim of increased rating for hallux valgus deformity of the left foot, status post bunionectomy, in a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  August 2006 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  Regarding the claims of earlier effective dates, these arise from his disagreement with the effective date assigned, following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination, most recently in August 2006, with addendum.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  It is additionally noted that a June 2015 private treatment record, cited by the Veteran at the Board hearing in June 2015, has provided sufficient information for an equitable determination regarding the matter of the rating of his left foot hallux valgus deformity.  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Rating for Postoperative Residuals of Left Foot Scar

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  

At the June 2015 videoconference Board hearing, the Veteran stated that he wished to withdraw his appeal regarding the issue of an initial rating in excess of 10 percent for the postoperative residuals of a left foot scar that was before the Board.  Hence, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider the appeal in this matter, and it is dismissed.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

GERD

The Veteran is claiming service connection for GERD that he believes is secondary to NSAID medications that he uses for treatment of his service-connected orthopedic disabilities.  Review of the record shows that service connection is in effect for lumbar strain, with lumbar scoliosis and intervertebral disc syndrome (IVDS); residuals of a left scaphoid fracture with ganglion cyst; bilateral patellar tendonitis; hallux valgus deformity of the left foot, status post bunionectomy; hypertension; chondromalacia of the left knee; postoperative scar of the left foot; postoperative scar of the left wrist; left leg sciatica; ganglion cyst of the right wrist; radiculopathy of the right lower extremity; hallux valgus deformity of the right foot; and erectile dysfunction.  

Review of the Veteran's STRs shows no complaints or manifestations of GERD, but a private treatment report dated in November 1996 includes a reference to esophageal reflux disease.  Subsequent private and VA treatment records, dated in 2003 and 2004 include a diagnosis of GERD.  

An examination was conducted by VA in August 2006.  At that time, the pertinent diagnosis was GERD.  That examination report included references to the Veteran taking 800 milligrams of the medication Ibuprofen to treat his service-connected disabilities.  In an addendum to the examination report, the examiner stated that it was less likely than not that the Veteran's diagnosis of GERD was secondary to NSAID usage he was taking for service-connected disabilities.  The examiner went on to state; however, that NSAIDs were as likely as not to be an aggravating factor if used concomitantly with a diagnosis of GERD.   

The record shows that the Veteran was diagnosed with GERD and was taking the NSAID medication Ibuprofen as treatment for his service connected orthopedic disabilities.  As there is a competent medical opinion in the record that NSAIDS were as likely as not aggravating the Veteran's GERD, secondary service connection based on aggravation is warranted.  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

Hallux Valgus Deformity of the Left Foot, Status Post Bunionectomy

Service connection for hallux valgus deformity of the left foot, status post bunionectomy, was granted by the RO in an August 2008 rating decision.  The current 10 percent evaluation has been in effect since that time under the provisions of Code 5280.  

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5276 provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

Diagnostic Code 5277 provides ratings for bilateral weak foot.  For symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness, the underlying condition is to be rated, with a minimum rating of 10 percent.  38 C.F.R. § 4.71a. 

Diagnostic Code 5278 provides ratings for acquired claw foot (pes cavus).  Slight acquired claw foot is rated noncompensably (0 percent) disabling.  Acquired claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilateral or unilateral, is rated 10 percent disabling. Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated 20 percent disabling for unilateral involvement, and 30 percent disabling for bilateral involvement.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 30 percent disabling for unilateral involvement, and 50 percent disabling for bilateral involvement.  38 C.F.R. § 4.71a.

Diagnostic Code 5279 provides a 10 percent disability rating for anterior metatarsalgia (Morton's disease), whether unilateral or bilateral.  38 C.F.R. 
§ 4.71a. 

Diagnostic Code 5280 provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5281 provides that unilateral severe hallux rigidus is to be rated as severe hallux valgus.  A Note to Diagnostic Code 5281 provides that the rating for hallux rigidus is not to be combined with claw foot ratings.  Diagnostic Code 5280 provides that severe unilateral hallux valgus, if equivalent to amputation of great toe, is to be rated 10 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5282 provides ratings based on hammer toes.  Hammer toe of a single toe is rated noncompensably (0 percent) disabling.  Unilateral hammer toe of all toes, without claw foot, is rated 10 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5283 provides ratings based on malunion or nonunion of tarsal or metatarsal bones.  Moderate malunion or nonunion of tarsal or metatarsal bones is rated 10 percent disabling; moderately severe malunion or nonunion of tarsal or metatarsal bones is rated 20 percent disabling; and severe malunion or nonunion of tarsal or metatarsal bones is rated 30 percent disabling.  A Note to Diagnostic Code 5283 provides that malunion or nonunion of tarsal or metatarsal bones with actual loss of use of the foot is rated 40 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

An examination was conducted by VA in August 2006.  At that time, it was noted that the Veteran had been suffering from status post bunionectomy left foot for hallux valgus deformity with residual scar and pain.  This had existed since 1993 and had caused pain located at the first metatarsophalangeal joint of the left foot since that time.  The pain occurred 10 times per day and each time lasted for half an hour.  The pain was described as burning, aching, sharp and shooting in nature.  It was described as level 10.  It was elicited by physical activity and relieved by rest and the medication Ibuprofen.  At the time of pain, he could function with medication.  He also had pain with prolonged standing or walking, with resulting pain of the entire foot.  There was also an increased sensation over the incision site where a screw was located.  He had had left bunionectomy surgery in 1993 with residuals of scar pain, pain in the left great toe, and an abnormal gait.  From the above condition the functional impairment was pain, lack of endurance, abnormal gait, improper foot mechanics, the need for orthotics, walking on the sides of the feet, lack of functional range of motion, and other parts of foot have become painful.  Examination of the left foot revealed painful motion and tenderness.  Pes planus was not present, pes cavus was not present.  No hammer toes were found on examination of the feet.  Morton's metatarsalgia was not present.  Hallux valgus of the left foot was present, the degree of angulation was slight with no resection of the metatarsal head present.  Hallux rigidus was not present.  The Veteran did not have any limitation with standing and walking.  He required orthotic inserts. The symptoms and pain were not relieved by corrective shoe wear.  X-rays of the left foot were within normal limits.  The diagnosis was hallux valgus deformity, status post bunionectomy of the left foot with residual scar and pain.  The Veteran manifested subjective pain walking and standing; objectively there was marked tenderness to palpation; x-ray findings of hallux valgus with status post bunionectomy; and an antalgic gait.  

In a June 2015 statement, the Veteran's private podiatrist indicated that the Veteran was treated for bilateral severe foot pain.  It was stated that the symptoms were directly related to the left bunionectomy performed in 1991.  The Veteran's options, including additional corrective surgery, were discussed.  Clinical records from this podiatrist were received.  These showed that in June 2015, the Veteran primarily reported pain in the right foot.  Examination of the left foot showed prominence at the first metatarsal head.  There was swelling of the first toe, valgus rotation of the left first toe, tenderness on palpation of the first toe, on the dorsal aspect, medial aspect, and of the first MTP joint.  Pain was elicited in the first toe MTP joint by motion.  There was tenderness of the first toe on ambulation.  The assessments from the examination report involved the right foot only  

As noted, the Veteran has been service connected for hallux valgus deformity of the left foot, status post bunionectomy, rated 10 percent under the provisions of Code 5280.  For a rating in excess of 10 percent, the Veteran would have to manifest symptoms of other foot disabilities such as pes planus, pes cavus, malunion of the tarsal bones or moderately severe residuals of an injury of the foot.  Review of the medical evidence shows that his symptoms include pain and some limitation of motion and function of the left foot, but there has been no evidence of pes planus, pes cavus, or malunion of the tarsal bones during the pendency of this appeal.  While his pain causes some alteration of his gait, the Board notes that he does carry a separate 10 percent rating of the foot due to a painful scar, which is not part of the appeal.  As such, the pain associated with the hallux valgus deformity only, which is centered in the great toe, is not found to be productive of moderately severe disability.  A rating analogous to a foot injury is not shown to be warranted.  The 10 percent maximum rating under Code 5280 for hallux valgus, which is currently in effect, best approximates the Veteran's symptoms which are set forth above.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for hallux valgus deformity of the left foot, status post bunionectomy, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's left foot pain and limitation of motion directly correspond to the schedular criteria for the 10 percent evaluation for hallux valgus deformity (Code 5280), which also incorporates various orthopedic factors that limit motion or function of the foot.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  As noted, the Veteran has been awarded a separate 10 percent rating for a tender scar of the foot that is related to postoperative residuals of his foot surgery that is not subject to this appeal.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's left foot disabilities, and no referral for an extraschedular rating is required.  

Finally, the Veteran has indicated that he is employed.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Earlier Effective Dates

The Veteran contends, in essence, that he is entitled to an effective date earlier than September 7, 2005, for the award of service connection for erectile dysfunction and SMC for loss of use of a creative organ.  Essentially, he asserts that, as service connection for erectile dysfunction was awarded as secondary to hypertension, the effective date of the award should be the same as that assigned for service connection for hypertension, September 10, 2001.  

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b).  Most awards of secondary service connection will arise more than one year after service; however, the rules governing direct service connection will apply when the claim is received within one year after separation from service.  38 U.S.C.A. § 5110(b)(1).  

VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  Brannon,12 Vet. App. at 32.  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit  has emphasized that VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  

In this case, the Veteran submitted a claim of service connection for hypertension in September 2001, but made no mention of erectile dysfunction at that time.  Service connection was initially denied, but, after remand by the Board service connection was awarded in a September 2005 rating decision.  On September 7, 2005, additional claims for compensation, both increased ratings and service connection, were received.  At that time, the Veteran did not make a specific reference to service connection for erectile dysfunction.  The Veteran submitted a specific claim referencing service connection for erectile dysfunction as secondary to hypertension dated in February 2006.  

In an August 2007 rating decision, the RO assigned an effective date of September 7, 2005, for the award of service connection for erectile dysfunction and SMC for loss of use of the creative organ.  The Veteran appealed for an earlier effective date.

The Board notes that, prior to February 2006, the Veteran had not submitted any specific communication indicating an intent to apply for service connection for erectile dysfunction, which would constitute a pending claim.  38 C.F.R. § 3.155.  It is noted that he did submit a number of claims that was received on September 7, 2005, which was utilized by the RO to set the effective date of the awards under appeal.  The Veteran did not raise a claim of clear and unmistakable error that would vitiate the finality of any rating decision (see 38 C.F.R. § 3.105(a)).  Hence, there is no actual pending claim prior to February 2006, which is later than the effective date utilized by the RO.  

Lastly, the Board has considered whether a sympathetic reading of the Veteran's formal claim of service connection for hypertension in 2001 could encompass a claim of service connection for erectile dysfunction.  In this regard, the Veteran must describe the nature of the disability for which he was seeking benefits.  The Veteran's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  "A [Veteran] may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3). 

The Board finds that the claim filed in 2001 for service connection for hypertension neither adequately identified the disabled body parts, nor described symptoms of erectile dysfunction.  See Brokowski, 21 Vet. App. at 86.  The evidence of record does not reflect that any claim for service connection for erectile dysfunction was filed prior to February 27, 2006, and certainly not before September 7, 2005.  Under these circumstances, the Board finds that there was no information that identified erectile dysfunction as a disability for which the Veteran was seeking benefits in 2001.  Hence, the scope of the Veteran's 2001 claim of service connection for hypertension is not broadened to include erectile dysfunction.  Clemons, 23 Vet. App. at 5. 

Accordingly, the proper effective date for the award of service connection for erectile dysfunction and SMC for loss of use of the creative organ can be no earlier than that assigned by the RO .  As such the appeals are denied.  


ORDER

An initial rating in excess of 10 percent for a postoperative scar of the left foot is dismissed.  

Service connection for GERD is granted.  

An increased rating in excess of 10 percent for hallux abductovalgus deformity of the left foot, status post bunionectomy, is denied.  

An effective date earlier than September 7, 2005, for an award of service connection for erectile dysfunction is denied.  

An effective date earlier than September 7, 2005, for an award of SMC for loss of use of a creative organ is denied.  



REMAND

The Veteran is also claiming increased ratings for ganglion cyst disabilities of each wrist and for right foot deformity and service connection for residuals of a left calcaneal fracture.  Regarding the bilateral wrist ganglion cyst increased rating issues, the Board notes that the Veteran was last examined for compensation purposes in August 2006 and he testified that his disabilities had worsened since that examination report.  Regarding the right foot hallux abductovalgus deformity, the Veteran testified at the June 2015 Board hearing that the disability caused pain on the top of the foot and had resulted in hammer toes.  With regard to increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  

Regarding the issue of service connection for residuals of a left calcaneal fracture, by rating decision dated in November 2008, the RO denied service connection for this disability.  The Veteran, in correspondence dated in November 2008, submitted a notice of disagreement to the denial.  As such, a statement of the case must be issued in response to this notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for VA examination to determine the current extent of the disabilities of both wrists and right foot.  X-rays and/or other diagnostic studies should be performed, as deemed appropriate by the examiner.  The examiner must provide a thorough description of the appellant's service-connected disorders and render objective clinical findings concerning the severity of the disabilities, to include observations of pain on motion, deformity, excess fatigability, incoordination, weakened movement and other functional limitations, if any.  Regarding the right foot hallux abductovalgus deformity, the examiner should discuss the area or areas of the foot affected by pain and whether the disorder has resulted in hammer toes.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.

2.  The Veteran must be provided a Statement of the Case (SOC) on the issues of entitlement to service connection for residuals of a left calcaneal fracture.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.  See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. 238.  

3.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


